Case 4:21-mj-00025-BJ Document1 Filed iGINAL 1of5 PagelD 1
C ull

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION JAN 19 oq
UNITED STATES OF AMERICA S. DISTRICT C
2. Oo
aims Hos URT
Vv. No. 4 ‘ Deputy
JUAN FRANCISCO CASIO (01)
CRIMINAL COMPLAINT

Conspiracy to Possess a Controlled Substance with Intent to Distribute

Beginning on a date unknown but no later than in or about January 2021, in the Fort
Worth Division of the Northern District of Texas, and elsewhere, the defendant, Juan Francisco
Casio, along with others known and unknown, did knowingly and intentionally combine,
conspire, confederate, and agree to engage in conduct in violation 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B), namely to possess with intent to distribute: 50 grams or more of a mixture and
substance containing a detectable amount of methamphetamine, a schedule II controlled
substance.

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b6)(1)(B)).

I, the undersigned Complainant, being duly sworn, state the following is true and correct to

the best of my knowledge and belief:

1. In November, 2020, a confidential source, who has proven to be truthful and reliable
(hereinafter CS) initiated a recorded phone call with Mexican based source of supply
(hereinafter SOS). During this phone call the SOS and CS talked about the recrystallization
process of methamphetamine. The SOS agreed to sell the CS a kilogram of non-crystallized
methamphetamine as an initial purchase. The initial purchase was to insure the quality of the
methamphetamine and meant to be a trial to begin a multi-kilogram per week agreement

between CS and the SOS.

Criminal Complaint — Page 1 of 5
Case 4:21-mj-00025-BJ Document1 Filed 01/12/21 Page 2of5 PagelD 2

2. Between November 19, 2020 and December 2, 2020 through the use of a CS, and at the
direction of law enforcement, investigators were able to conduct recorded phone conversations

between the CS and two other coconspirators, each time the coconspirators conducted kilogram

quantity deliveries of methamphetamine to an undercover officer.
3. Investigators conducted a post Miranda interview of one of a cooperating defendant
(hereinafter CD-1) who stated he/she was distributing methamphetamine for an acquaintance.
The CD-1 explained to investigators how the organization smuggled the methamphetamine and
the methods as to how it was being concealed. The CD-1 explained that they had received the
methamphetamine in both children’s toys that were balls, with liquid methamphetamine inside,
as well as in a full size horse saddle. The CD-1 stated they retrieved the concealed
methamphetamine from telephone number XXX-XXX-6170, a person known to them as “Tio
Pancho”. Investigators observed a text message sent from XXX-XXX-6170 to the CD, La Jolla
Terrace Apartments, Fort Worth Texas. The CD-1 advised the address was a location they met
with the user of XXX-XXX-6170.

4, Investigators performed research of telephone number XXX-XXX-6170 and believed the
user of the phone to be Juan Francisco Casio. Investigators placed an alert on the name and the
phone number throughout law enforcement data bases.

5. On January 11, 2021, Investigators with Homeland Security Investigations — Del Rio,
contacted agents with DEA Dallas and informed them that a seizure of over 50 kilograms of
liquid methamphetamine had been seized at the border from an inbound vehicle traveling to the

United States from Mexico. The HSI agents performed a test of the suspected

methamphetamine, the methamphetamine tested presumptive positive.

Criminal Complaint — Page 2 of 5

 
Case 4:21-mj-00025-BJ Document1 Filed 01/12/21 Page3of5 PagelD 3

The HSI agents advised the methamphetamine was to be delivered to a male in the Fort Worth
area. HSI agents spoke with the cooperating defendant (hereinafter CD-2), who gave a post
Miranda statement that he\she was paid to deliver a package containing children’s toys in the
form of large bouncing balls to a male known to him as Juan Francisco at telephone number
XXX-XXX-6170. The HSI agents checked the phone number and were alerted to the alert set
by investigators with DEA Dallas. HSI advised investigators that the balls to be delivered
contained liquid methamphetamine. The CD-2 as well as the methamphetamine were escorted to
the Fort Worth area. Upon meeting with investigators CD-2 was shown a photo of Juan
Francisco Casio. CD-2 stated that the photo was the person he/she knew to be Juan Francisco.

6. At the direction of law enforcement CD-2 conducted recorded phone conversations with
Juan Francisco Casio. The CD-2 advised that the balls began leaking during transport and that
he, Juan Francisco Casio, would need to pick up the shipment quickly, to which Casio agreed.

7. Investigators prepared the delivery of the methamphetamine, placing approximately 1000
grams of actual liquid methamphetamine, still concealed inside the children’s toys in with
approximately 49 kilograms of sham (fictitious drugs). The packages were then placed into CD-
2’s vehicle and escorted to 4201 North Freeway, Fort Worth, Texas, Motel 6. At the direction
of law enforcement CD-2 arranged for Juan Francisco Casio to pick up the shipment of
methamphetamine at 4201 North Freeway, Fort Worth, Texas, Motel 6. Casio agreed.

8. Investigators then observed Juan Francisco arrive as a passenger in a vehicle and meet
with CD-2. Both CD-2 and Juan Francisco Casio moved the boxes of methamphetamine from
CD-2’s vehicle to the vehicle Juan Francisco Casio arrived in. Fort Worth marked patrol units

approached and detained Juan Francisco Casio without incident.

Criminal Complaint — Page 3 of $
Case 4:21-mj-00025-BJ Document1 Filed 01/12/21 Page4of5 PagelD 4

9. During a recorded post Miranda interview with Juan Francisco Casio, Casio admitted to
his involvement in receiving the shipment of methamphetamine on January 11, 2021. Casio
admitted he knew the children’s toys contained drugs. Casio also admitted to making three
other deliveries to include a saddle, and other shipments of children’s toys. Casio consented to
the search of his cellular phone. Investigators observed that Casio retained a text message found
in CD-1’s phone (La Jolla Terrace Apartments, Fort Worth Texas.) this being the address as to
which CD-1 stated they met with Casio to retrieve a shipment of methamphetamine. Casio later
explained the shipment of methamphetamine received on January 11, 2021, was at the direction
of a person he knew in Mexico. That person in Mexico instructed Casio to deliver the
methamphetamine to a person Casio knew as “Flaco Uno.” A search of Casio’s person revealed
that he had 7 gross grams of a crystal like substance in a clear plastic baggy inside his front,
right pants pocket. The substance found on his person tested presumptive positive for

methamphetamine.

[Continued on next page]

Criminal Complaint — Page 4 of 5
Case 4:21-mj-00025-BJ Document1 Filed 01/12/21 Page5of5 PagelID5

10. Although I have not listed all the facts regarding the offenses of Juan Francisco Casio, |
believe that the facts stated here establish probable cause that Juan Francisco Casio has

committed a violation of 21 U.S.C. § 846, Conspiracy to Possess Methamphetamine with the

LY /-~
Gregory A Jones
Task Force Office
Drug Enforcement Administration

of January, 2021 at J/ = 4

intent to distribute.

SWORN AND SUBSCRIBED before me, on this
am, in Fort Worth, Texas.

      
 

dd States Magistrate Judge

Criminal Complaint — Page 5 of 5
